DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on July 5, 2022.  As directed by the amendment: claims 1-4, 6-11, 13-17, 19, and 20 have been amended, claims 5, 12, and 18 have been canceled, and new claims 21-28 have been added.  Thus, claims 1-4, 6-11, 13-17, and 19-28 are presently pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. 15/106,239, filed on June 17, 2016.

Information Disclosure Statement
The Examiner further notes that page 2 of the IDS filed November 2, 2020, contains a list of applications which have been relied upon for an earlier filing date under 35 U.S.C. § 120 and are cited for containing pertinent art.  However, that list does not include the name of the inventor(s) associated with each application, as required by 37 C.F.R. 1.98(b)(3), and any art in the applications has not been considered at this time.
The information disclosure statement filed July 5, 2022, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, no copy of the Search dated June 1, 2020, issued in the CN 2018106912019 application.

Claim Objections
Claims 1-4, 6-11, 13-17, and 19-28 are objected to because of the following informalities:
The claims contain extraneous text which should be removed.  Specifically, the text in the left margin of the page should be removed.  In addition, lines 2-3 of page 1 of the claims include text that is more appropriate for the “Remarks” section.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13-17, and 19-28 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, line 10 recites the limitations “the longitudinal ramp,” which lacks antecedent basis in the claim.  For purposes of examination, the claim will be interpreted to refer to the intubating ramp.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-16, 19, 20, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2009/0090356 to Cook (herein Cook) in view of GB 2481538 to Kumar et al (herein Kumar).
Regarding claim 1, Cook discloses an airway device for human or animal use (removable laryngeal mask airway 100, Fig. 1) comprising an airway tube (respiratory tube 205, Fig. 1) having a first end (see annotated figure below) and a second end (see annotated figure), the first end of the airway tube is surrounded by a laryngeal cuff (positioning shield 201, Fig. 1) configured to fit over a laryngeal inlet of a patient when in situ (the positioning shield 201 is sized and shaped to conform to the larynx of the patient, Para. [0029]), wherein the first end of the airway tube is provided with an intubating ramp (protrusion 701, Fig. 1) configured to direct an endotracheal tube inserted through the airway tube in the laryngeal inlet of the patient when in situ (protrusion 701 serves to form a ramp, Para. [0034]), wherein the intubating ramp has a first end (see annotated figure below), a second end (see annotated figure below), and a length extending between the first end of the intubating ramp and the second end of the intubating ramp (see annotated figure below).  Cook does not disclose wherein the intubating ramp is provided with a plurality of grooves which runs longitudinally along a full length of the intubating ramp from the first end to the second end of the intubating ramp.

    PNG
    media_image1.png
    661
    764
    media_image1.png
    Greyscale

Annotated Fig. 1 of Cook

    PNG
    media_image2.png
    486
    1003
    media_image2.png
    Greyscale

Annotated Fig. 4 of Cook
However, Kumar teaches an airway device (2410, Fig. 64) including wherein the intubating ramp is provided with a plurality of grooves (spaces between brackets 2413, 2315, 2417 form grooves, see annotated figure below) which runs longitudinally along a full length of the intubating ramp from the first end to the second end of the intubating ramp (spaces between brackets 2413, 2315, 2417 form grooves which run from the first end of the ramp to the second end, annotated figure).

    PNG
    media_image3.png
    765
    842
    media_image3.png
    Greyscale

Annotated Figs. 64 and 65 of Kumar
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intubating ramp of Cook to add the plurality of grooves as taught by Kumar in order to allow airflow to the patient even if the epiglottis folds down onto the intubating device (Kumar page 36 lines 25-27).
Regarding claim 2, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Cook further discloses wherein the airway tube has a dorsal side (side on which the dorsal protrusion is located, Fig. 4 and annotated figure above), a ventral side (the side opposite the dorsal side, annotated figure), and an internal wall (internal wall of the airway tube, annotated figure), and wherein the intubating ramp is provided on the internal wall of the dorsal side of the airway tube (protrusion 701 is located on dorsal side, see Fig. 4).
Regarding claim 3, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Cook further discloses wherein the first end of the airway tube is of greater diameter than a remainder of the airway tube (see annotated Fig. 4 of Cook above).
Regarding claim 6, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Cook further discloses wherein the laryngeal cuff has a tip (see annotated figure above), and wherein the tip of the laryngeal cuff is elongate (see annotated figure above).
Regarding claim 7, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Cook further discloses wherein the laryngeal cuff has a tip (see annotated figure above), and wherein a tip of the laryngeal cuff is provided with a protrusion on a back dorsal side thereof (see annotated figure above).
Regarding claim 8, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Cook, as modified above, does not disclose where a side wall of the second end of the airway tube is provided with a supplementary gas inlet.
However, Kumar teaches an airway device (2410, Fig. 64) including where a side wall of the second end of the airway tube is provided with a supplementary gas inlet (see annotated figure below).

    PNG
    media_image4.png
    367
    763
    media_image4.png
    Greyscale

Annotated Fig. 48 of Kumar
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intubating device of modified Cook to add the supplementary gas inlet as taught by Kumar in order to facilitate delivery of anesthesia or other medicament to the patient’s respiratory system while the patient is intubated.
Regarding claim 9, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Cook further discloses wherein the first end of the airway tube is of widened diameter or flared (see annotated Fig. 4 above).
Regarding claim 10, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Claim 10 recites the same limitations as claim 3 above.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 13, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Claim 13 recites the same limitations as claim 6 above.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 14, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Claim 14 recites the same limitations as claim 7 above.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 15, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Claim 15 recites the same limitations as claim 8 above.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 16, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Claim 16 recites the same limitations as claim 9 above.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 19, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Claim 19 recites the same limitations as claim 6 above.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 20, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Claim 20 recites the same limitations as claim 7 above.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 26, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Cook, as modified above, does not disclose wherein the device further incorporates a gastric tube passageway extending from the tip of the cuff to the second end of the airway device.
However, Kumar teaches an airway device (2410, Fig. 64) including wherein the device further incorporates a gastric tube passageway (gastric channel 580, Fig. 12) extending from the tip of the cuff to the second end of the airway device (gastric channel 580 extends from one end of the device at cuff 518 to another end at connector portion 524, Fig. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mask airway of modified Cook to include a gastric channel as taught by Kumar in order to provide gastric access to a medical professional while simultaneously accessing the patient airways.

Claims 4, 11, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Cook and Kumar, as applied to claim 1 above, and further in view of US Pat. 4,987,895 to Heimlich (herein Heimlich).
Regarding claim 4, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Cook further discloses wherein the airway tube has a dorsal side (side on which the dorsal protrusion is located, Fig. 4 and annotated figure above), a ventral side (the side opposite the dorsal side, annotated figure above), and an internal wall (internal wall of the airway tube, annotated figure above).  Cook, as modified above, does not disclose wherein the internal wall of the ventral side of the airway tube is flattened.
However, Heimlich teaches a tracheostomy tube (40, Fig. 6) including wherein the internal wall of the ventral side of the airway tube is flattened (tracheostomy tube 40 is generally C-shaped with a flat backwall 43 on one side, Col. 8 lines 3-26, Fig. 7, the flat backwall 43 forming a flat surface wall on the interior of the device, see also annotated figure below).

    PNG
    media_image5.png
    258
    356
    media_image5.png
    Greyscale

Annotated Fig. 7 of Heimlich
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airway tube of Cook to incorporate a flattened ventral section as taught by Heimlich in order to facilitate the airway device sitting more comfortably and naturally in the patient’s airway (Heimlich Col. 8 lines 20-26).
Regarding claim 11, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Claim 11 recites the same limitations as claim 4 above.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 17, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Claim 17 recites the same limitations as claim 4 above.  For the sake of brevity, the rejection will not be repeated here.

Claims 21-25, 27, and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Cook and Kumar, as applied to claim 1 above, and further in view of US Pat. Pub. 2011/0277772 to Nasir (herein Nasir).
Regarding claim 21, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Cook, as modified above, does not disclose wherein the airway device further comprises a buccal cavity stabiliser located on or around the airway tube between the laryngeal cuff and the second end of the tube.
However, Nasir teaches an airway device (10, Fig. 1) including wherein the airway device further comprises a buccal cavity stabiliser (buccal cavity stabilizer 22, Fig. 1) located on or around the airway tube between the laryngeal cuff and the second end of the tube (buccal cavity stabilizer 22 is integral with the airway tube 11 and laryngeal cuff 14 as a single unit, Para. 82, the stabilizer 22 being disposed between the laryngeal cuff 14 at distal end 13 of the airway tube 11 and the proximal end 12 of the airway tube 11, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airway tube of modified Cook to include a buccal cavity stabilizer as taught by Nasir in order to engage with anatomy of the tongue of the patient to reduce forwards or backwards movement of the device during use (Nasir Paras. 137-138).
Regarding claim 22, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.  
Modified Cook further discloses wherein the buccal cavity stabiliser is formed as an integral part of the airway tube (Nasir stabilizer 22 is formed integrally with Nasir airway tube 11, Nasir Para. 82, Nasir Fig. 1).
Regarding claim 23, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.  
Modified Cook further discloses wherein the buccal cavity stabiliser, the airway tube and the laryngeal cuff are all formed as an integral unit (Nasir stabilizer 22, Nasir airway tube 11, and Nasir laryngeal cuff 14 are formed as an integral unit, Nasir Para. 82).
Regarding claim 24, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Cook, as modified above, does not disclose wherein the laryngeal cuff is formed from a material with a Shore hardness on the A scale of 40 or less.
However, Nasir teaches an airway device (10, Fig. 1) including wherein the laryngeal cuff (laryngeal cuff 14, Fig. 1) is formed from a material with a Shore hardness on the A scale of 40 or less (cuff 14 is formed of material with a Shore A hardness of 40 or less, and preferably about 30 Shore A hardness, Para. 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the cuff of modified Cook to be of a Shore A hardness less than 40 as taught by Nasir in order to provide a perceived softness to the patient while maintaining sufficient structural integrity (Nasir Para. 35).
Regarding claim 25, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Cook, as modified above, does not disclose wherein the back or dorsal part of the device is formed from a material of Shore hardness less than 60 on the A scale.
However, Nasir teaches an airway device (10, Fig. 1) including wherein the back or dorsal part of the device is formed from a material of Shore hardness less than 60 on the A scale (the dorsal part of airway tube 11 is formed of a material having a Shore A hardness of 60 or less, Para. 119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the dorsal side of the airway tube of modified Cook to be of a Shore A hardness less than 60 as taught by Nasir in order to provide a harder material in regions not contacting sensitive portions of the patient’s airways (Nasir Para. 116).
Regarding claim 27, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Cook, as modified above, does not disclose wherein the laryngeal cuff is a non-inflatable laryngeal cuff.
However, Nasir teaches an airway device (10, Fig. 1) including wherein the laryngeal cuff is a non-inflatable laryngeal cuff (laryngeal cuff 14 may be non-inflatable, Para. 122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cuff of modified Cook to be non-inflatable as taught by Nasir in order to improve safety and reliability of the airway device by causing less trauma to airway tissue while maintaining sufficient seal pressures (Nasir. Para. 4).
Regarding claim 28, claim 28 recites essentially the same limitations as those found in claim 23.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 28.

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the intubating ramp is provided within the airway tube [see Arguments page 9 lines 8-15]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, Applicant argues that the prior art references do not disclose “that the intubating ramp is provided on the first end [emphasis added]” (see Arguments page 9 lines 8-9).  However, the Examiner notes that the claims simply require that the “first end of the airway tube is provided with an intubating ramp [emphasis added]” (see claim 1 line 4).
Applicant's arguments have been fully considered but they are not persuasive.  First, Applicant argues that Kumar teaches an intubating ramp that does not direct an ET tube towards the laryngeal inlet (see Arguments page 10 line 21 - page 11 line 2).  Second, Applicant argues that there is no motivation to combine Kumar and Cook (see Arguments page 11 lines 13-23).  Lastly, Applicant argues that the stated motivation to combine Kumar and Cook is improper (see Arguments page 12 lines 1-6).
With respect to the first argument, the Examiner disagrees.  The Examiner notes that Kumar was relied upon solely to teach the plurality of grooves (see at least para. 15 above).  As the Cook reference already disclosed a ramp structure (see at least para. 14 above), the Examiner relied upon Kumar simply to modify Cook to include the grooves.  Therefore, as the limitation regarding guiding an ET towards a laryngeal inlet is met by the Cook reference (see para. 14 above), the Examiner finds the argument moot.
With respect to the second argument, the Examiner disagrees.  The Examiner finds motivation to combine the ramp of Cook with the grooves of Kumar based on maintaining airway patency during intubation.  Kumar states that “if the epiglottis of the patient should downfold and the rest on the bracket 2411 there will be space either side of the downfolded epiglottis that is still open to airflow” (Kumar page 36 lines 25-27).  As such, the addition of Kumar’s grooves to the ramp of Cook has the added benefit of a secondary, redundant feature to prevent asphyxiation of a patient during intubation (see, e.g. at least Para. 16 above).
With respect to the third argument, the Examiner disagrees.  As the reasons stated above with respect to Applicant’s second argument apply mutatis mutandis to Applicant’s third argument, the Examiner will not repeat them here for the sake of brevity.
Therefore, the rejection of claims 1-4, 6-11, 13-17, and 19-28 still stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                                
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785